Citation Nr: 1312546	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-47 171	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to an effective date prior to May 29, 2010 for a grant of nonservice-connected pension benefits.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from April 1971 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to nonservice-connected pension benefits.  The Veteran initiated a timely appeal to this denial of benefits.  The Veteran resides within the geographic jurisdiction of the VA RO in Des Moines, Iowa. 

A January 2012 rating decision by the Pension Management Center (PMC) in St. Paul, Minnesota granted nonservice-connected pension benefits effective May 29, 2010.  The PMC then issued a Supplemental Statement of the Case (SSOC) in January 2010 which indicated the issue as "whether VA was correct in denying entitlement to nonservice-connected pension from the original date of claim of June 3, 2009," thereby recognizing that pension benefits had not been granted for the entire appeal period.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).   

This appeal was processed primarily using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Veteran was sent a letter to confirm his request for a hearing before the Board.  In July 2012, he returned the hearing clarification letter and checked the box to indicate that "I want to withdraw my request for a Board of Veterans' Appeals hearing."  He further crossed out the second sentence which stated "Please forward my case to the Board of Veterans' Appeals without further delay."  He initialed his line out and added "I am receiving benefits from VA at this time."  It is not clear whether this was an attempt to withdraw the appeal by the appellant.  

However, the Veteran's representative submitted a VA Form 646 later in July 2012 and an Informal Hearing Presentation in March 2013.  Both of these documents pursue the appeal with respect to the effective date for the award of pension benefits.  In light of the Veteran's July 2012 correspondence clarification of his desire to continue to pursue the appeal is necessary.  

The January 2012 PMC rating decision refers to VA medical treatment records dating from May and September 2009 which are not contained in the physical file or the Virtual VA paperless claims file.  The Veteran has been vague with respect to the dates of any treatment at VA medical facilities.  However, there are clearly VA medical records which have not been associated with the claims file.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran has also referred to the fact that the Social Security Administration (SSA) may have records related to a post-service, work-related injury incurred in 1996.  The Veteran's assertions appear to be related to SSA having the name and address of the company where he was working at the time of the injury.  In the March 2013 Informal Hearing Presentation, the representative asserted that the Veteran's SSA records contained medical records.  However, the Board notes that the Veteran's actual statements do not specifically refer to medical records nor does he state that he is receiving disability benefits from SSA.  Moreover, in a February 2012 income verification statement he specifically indicated that he was not receiving funds from SSA which would not support that he is receiving any disability benefits from SSA or that medical records related to the Veteran are held by SSA.  

Generally, VA must obtain Social Security Administration decisions and records which have bearing on the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Since it is unclear whether there are SSA records available, clarification is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and have him clarify his July 2012 statement.  Specifically ask the Veteran if he is withdrawing his Appeal for to an effective date prior to May 29, 2010, for a grant of nonservice-connected pension benefits.  

* If the Veteran withdraws his appeal return the claim to the Board for dismissal.  

* If the Veteran does not withdraw his appeal, then conduct the additional development actions below.  

2.  Contact the Veteran and have him verify whether he is receiving disability benefits from SSA.  If he indicates he is in receipt of SSA disability benefits, then obtain from SSA all records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Contact the Veteran and have him specify the dates and locations of all medical treatment at VA medical facilities.  Subsequently, obtain complete copies of all of the Veteran's VA medical treatment records.  

4.  All actions above including requests to the Veteran, responses from the Veteran, and all records and information obtained, must be made part of the claims file in either physical form or in the Virtual VA paperless claims file. 

5.  Then, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue an appropriate SSOC and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

